                Case 2:20-cv-00857-TSZ Document 6 Filed 11/16/20 Page 1 of 1




 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
       LARRY G. PHILPOT,
 7                           Plaintiff,
 8         v.                                          C20-857 TSZ
 9     THE HEART GENERAL                               MINUTE ORDER
       PARTNERSHIP; and JOHN OR JANE
10     DOES 1-5,
11                           Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    By Minute Order entered October 7, 2020, docket no. 5, the Court extended
14
   the deadline for serving the complaint, and directed that plaintiff file a status report by
   November 9, 2020, concerning whether defendants have been served. No status report
15
   has been filed. Plaintiff is DIRECTED to show cause within fourteen (14) days of the
   date of this Minute Order why this matter should not be dismissed without prejudice
16
   pursuant to Federal Rule of Civil Procedure 4(m).
17          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 16th day of November, 2020.
19

20                                                    William M. McCool
                                                      Clerk
21
                                                      s/Gail Glass
22                                                    Deputy Clerk

23

     MINUTE ORDER - 1
